Citation Nr: 0903719	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-33 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1967 to 
November 1969, including service in the Republic of Vietnam 
from May 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's PTSD service connection claim.

The veteran testified before the undersigned at a December 
2008 Travel Board hearing, and a copy of that transcript has 
been associated with the claims folder.

Additional evidence was submitted by the veteran at his 
December 2008 Travel Board hearing, along with a statement 
waiving RO consideration of that newly submitted evidence.

In November 2005, the RO denied entitlement to service 
connection for a lung condition.  Following receipt of a 
notice of disagreement, the RO issued a statement of the case 
on October 27, 2006.  The veteran filed a substantive appeal 
that was received on January 5, 2007.  The RO apparently 
closed the appeal because the substantive appeal was untimely 
and did not certify this issue as being on appeal to the 
Board.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.  
The Board will not further consider this issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Service connection for PTSD requires a current medical 
diagnosis of PTSD, medical evidence of a nexus between 
current symptomatology and the specific claimed in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred (unless the evidence 
shows that the veteran participated in combat and the 
stressor is combat related).  38 C.F.R. 3.304(f).

The United States Court of Appeals for Veterans Claims has 
held that receiving enemy fire can constitute participation 
in combat.  Sizemore v. Principi, 18 Vet. App. 264 (2004).  A 
determination that a veteran engaged in combat with the enemy 
may be supported by any evidence which is probative of that 
fact, and there is no specific limitation of the type or form 
of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a veteran engaged in combat may include the 
veteran's own statements and an "almost unlimited" variety 
of other types of evidence.  Gaines v. West, 11 Vet. App. 
353, 359 (1998). 

The veteran contends that his suffers from PTSD as a result 
of several traumatic incidents he experienced during his 
Vietnam service, including witnessing the serious wounding of 
his friend, M.W.

A diagnosis of PTSD was made in a July 2006 VA mental health 
treatment note, and a November 2006 treatment note reflected 
the veteran's reports of losing a friend following a rocket 
attack in Vietnam.  VA treatment records through April 2007 
reflect regular attendance at both group and individual 
therapy for PTSD treatment.

A July 2007 Personnel Information Exchange System (PIES) 
report indicated that information regarding M.W. being killed 
in action anytime during May 1968 could not be located.  
Additional information could not be gathered as more specific 
details regarding M.W., such as his unit, were not provided.  
In December 2008, however, the veteran submitted information 
from the Vietnam Memorial Fund indicating that that M.W. was 
killed in action in Vietnam.  Data from the United States 
Access to Archival Database also confirms that WM was killed 
by hostile fire in Vietnam in December 1968.

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between a current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The record contains competent evidence of a PTSD diagnosis 
that may be related to the veteran's service.  An examination 
is needed to determine whether the veteran has PTSD which may 
be related to service.

In addition, the veteran testified at his December 2008 
Travel Board hearing that he regularly undergoes group and 
individual therapy at the Rock Hill VA clinic for treatment 
of PTSD.  Updated records should be obtained as they may 
provide information relevant to the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.   Obtain all records of the veteran's 
treatment from Rock Hill VA clinic 
beginning in April 2007 as it relates to 
any psychiatric condition.

2.  Following the completion of the 
development listed above, the veteran 
should be scheduled for a VA PTSD 
examination. The claims folder including a 
copy of this remand must be made available 
to and be reviewed by the examiner, and 
the examiner should note such review in 
the examination report or in an addendum. 

After reviewing the claims folder, 
including a copy of this remand, the 
examiner should proffer an opinion as to 
whether the veteran meets the criteria for 
a diagnosis of PTSD.  If those criteria 
are met, the examiner should specify the 
stressors supporting the diagnosis.

The rationale for any opinions should also 
be provided.
        
3.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

